Exhibit 10.2
 
PURCHASE AND SALE AGREEMENT --Medvend
 
This PURCHASE AND SALE AGREEMENT (“Agreement”) is entered into by and between,
on one hand, Medbox, Inc., a Nevada corporation with principal executive offices
in California and Arizona (“Medbox”) and, on the other hand, PVM International,
Inc., a California corporation (“PVMI”), as of June 5, 2014. Medbox and PVMI are
sometimes referred to herein, from time to time, collectively, as the “Parties.”
 
Recitals
 
WHEREAS, the Medbox has certain rights and claims related to and arising out of
its transaction with certain shareholders of Medvend, Inc., including claims
which it is pursuing in litigation in the Eastern District of Michigan, which it
is willing to sell (“Medvend Rights and Claims”) to PMVI.

WHEREAS, PVMI desires to purchase the Medvend Rights and Claims from Medbox on
the terms set forth herein.
 
Now, therefore, for good and valuable consideration, the receipt, sufficiency
and adequacy of which is hereby acknowledged by the Parties, they set forth the
terms of their agreement concerning the subject matter of this Agreement as
follows:
 
Terms And Conditions
 
1. Purchase and sale. Medbox hereby sells to PVMI, and PVMI hereby purchases
from Medbox, the Medvend Rights and Claims, which include any and all rights and
claims attributable to or owned or controlled by Medbox as a result of its
transaction with those three certain stockholders of Medvend known as Kaplan,
Tartaglia and Kovan, except to the extent that such a purchase would violate any
agreement or law and, in which event, said purchase and sale shall be void and
of no force and effect as of the date of any such determination. Medbox agrees
to cooperate with PVMI in connection with the litigation of any and all claims
related to the Medvend Rights and Claims and PVMI agrees to indemnify Medbox
concerning the foregoing.
 
2. Consideration. PVMI shall transfer or arrange for the transfer of 30,000
shares of stock of Medbox which it owns to Medbox in consideration for this
purchase and sale transaction (“Shares”).
 
The Shares will be delivered to Medbox no later than the third day following the
execution of this agreement.  PVMI represents that the Shares have been duly
authorized, are validly issued, fully paid and non-assessable, and are owned of
record and beneficially by PVMI, free and clear of all liens, pledges, security
interests, charges, claims, encumbrances, agreements, options, voting trusts,
proxies and other arrangements or restrictions of any kind ("Encumbrances").
Upon consummation of the transactions contemplated by this Agreement, Medbox
shall own the Shares, free and clear of all Encumbrances.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Repurchase option. Following closing of the purchase and sale transaction
contemplated by this Agreement, Medbox shall have the option, which is granted
hereby by PVMI, to purchase from PVMI any and all of the assets transferred
hereunder for the same value as the consideration provided by PVMI as set for in
paragraph 2, above, plus the sum of any of PVMI’s reasonable expenditures
incurred in pursuit of the claims and rights and or indemnification of Medbox
called for under this Agreement. This option may be exercised by Medbox by its
providing 30 days prior written notice to PVMI of the exercise of said option.
 
4. Cooperation. The Parties agree that they will cooperate relative to the
performance of this Agreement.
 
5. Governing Law. Except as to matters concerning arbitration, and the separable
arbitration provision set forth in this Agreement, which shall be governed by
Arizona law, this Agreement shall otherwise be governed by and construed in
accordance with and governed by the laws of the State of California without
giving effect to the conflict of law principles of the said state.
 
6. Disputes. Except for the matters specified herein as to which injunctive
relief may be pursued, any controversy, claim or dispute arising out of,
relating to, or touching on or concerning this Agreement, shall be settled by
binding arbitration in Phoenix, Arizona subject to the Revised Uniform
Arbitration Act, or its replacement, as may be in effect in the State of
Arizona, with the following exceptions if in conflict: (a) one arbitrator shall
be chosen each Party and each Party-appointed arbitrator shall appoint a third;
(b) each party to the arbitration will pay its pro rata share of the fees and
expenses and fees of the arbitrators, together with other expenses of the
arbitration incurred or approved by the arbitrators; and (c) arbitration may
proceed in the absence of any party if written notice of the proceeding has been
given to such Party. The Parties agree to abide by all decisions and awards
rendered in such proceedings. Such decisions and awards rendered by the
arbitrators shall be final and conclusive and may be confirmed in any Court of
competent jurisdiction. The arbitrators shall not have the right to award
punitive damages to either Party. If for any reason, this arbitration clause
becomes inapplicable to any dispute between the Parties, then each Party shall
to the fullest extent permitted by applicable law hereby irrevocably waive the
right to trial by jury as to any issue in any proceeding relating to any dispute
between said the Parties.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Severability. In the event that any provision of this Agreement is held to be
unenforceable under applicable law, this Agreement will continue in full force
and effect without such provision and will be enforceable in accordance with its
terms.
 
8. Construction. The titles of the sections of this Agreement are for
convenience of Reference only and are not to be considered in construing this
Agreement. Unless the context of this Agreement clearly requires otherwise: (a)
references to the plural include the singular, the singular the plural, and the
part the whole, (b) references to one gender include all genders, (c) “or” has
the inclusive meaning frequently identified with the phrase “and/or,” (d)
“including” has the inclusive meaning frequently identified with the phrase
“including but not limited to” or “including without limitation,” and (e)
references to “hereunder,” “herein” or “hereof” relate to this Agreement as a
whole. Any reference in this Agreement to any statute, rule, regulation or
agreement, including this Agreement, shall be deemed to include such statute,
rule, regulation or Agreement as it may be modified, varied, amended or
supplemented from time to time.
 
9. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior or contemporaneous agreements and
understanding other than this Agreement relating to the subject matter hereof.
 
10. Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by the parties hereto. No provision of this Agreement may be
waived except by a written document executed by the party entitled to the
benefits of the provision. No waiver of a provision will be deemed to be or will
constitute a waiver of any other provision of this Agreement. A waiver will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver.
 
11. Counterparts. This Agreement may be in any number of counterparts, each of
which will be deemed an original, but all of which together will constitute one
instrument.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
MEDBOX, Inc.
 
By: /s/ Matthew Feinstein
 
Name: Matthew Feinstein
Title: VP
 
Medbox Board Member Approval:
Unanimously Approved on 6/4/14
 

PVM International, Inc.
 
By: /s/ Vincent Mehdizadeh
 
Name: Vincent Mehdizadeh
Title: CEO
 
 
 
4

--------------------------------------------------------------------------------

 